Exhibit 99.1 H&R BLOCK ANNOUNCES TAX SEASON RESULTS THROUGH FEB. 15 For Immediate Release February 24, 2010 KANSAS CITY, Mo. – H&R Block Inc. (NYSE: HRB) today announced preliminary tax season results for the interim period through Feb. 15, 2010. Same-office tax returns prepared in retail operations fell 5.6 percent compared to the prior-year period. Total tax returns prepared through Feb. 15 were down 6.3 percent. Total retail returns prepared year-to-date fell 8.2 percent, while the net average retail fee per tax return increased 1.9 percent. Total digital returns prepared by H&R Block (consisting of H&R Block At Home™ online and desktop software products, excluding Free File Alliance returns) were down 1.8 percent.
